EX-10.69.05
 
 
SECOND AMENDMENT TO CREDIT AGREEMENT


THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of
March 4, 2009, by and between EMERITUS CORPORATION, a Washington corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of January 17, 2008, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.           Section 5.2 is hereby deleted in its entirety, and the following
substituted therefor:


“SECTION 5.2.                                           OTHER UNSECURED
INDEBTEDNESS.  Create, incur, assume or permit to exist any unsecured
indebtedness or liabilities resulting from borrowings, loans or advances,
whether direct or indirect, matured or unmatured, liquidated or unliquidated,
joint or several, in an amount in excess of $1,000,000 in the aggregate at any
time, except the liabilities of Borrower to Bank.”


2.           Section 5.4 is hereby deleted in its entirety, and the following
substituted therefor:


“SECTION 5.4.                                           GUARANTIES/RECOURSE
INDEBTEDNESS/OTHER SECURED INDEBTEDNESS.  Except any of the following in favor
of Bank:


(A)           Guarantee or become liable in any way as surety, endorser (other
than as endorser of negotiable instruments for deposit or collection in the
ordinary course of business), accommodation endorser or otherwise for any
unsecured debts, liabilities or obligations of any other person or entity,
including without limitation, any such unsecured debts, liabilities or
obligations of any of Borrower’s subsidiaries;


(B)           Create, incur, assume or permit to exist any unsecured recourse
indebtedness or liabilities (as determined by Bank), arising out of and/or from
any and all actions or inactions of any person or entity, including without
limitation, any of Borrower’s subsidiaries, that may result in recourse against
Borrower;


(C)           Pledge or hypothecate any assets of Borrower as security for any
liabilities or obligations of any other person or entity, including without
limitation, any of Borrower’s subsidiaries; or

 
1

--------------------------------------------------------------------------------

 



(D)             (i) Guarantee or become liable in any way as surety, endorser
(other than as endorser of negotiable instruments for deposit or collection in
the ordinary course of business), accommodation endorser or otherwise for any
secured debts, liabilities or obligations of any other person or entity,
including without limitation, any such secured debts, liabilities or obligations
of any of Borrower’s subsidiaries; (ii) create, incur, assume or permit to exist
any secured recourse indebtedness or liabilities (as determined by Bank),
arising out of and/or from any and all secured indebtedness or obligations of
any person or entity, including without limitation, any of Borrower’s
subsidiaries, that may result in recourse against Borrower; or (iii) create,
incur, assume or permit to exist any secured indebtedness or liabilities
resulting from borrowings, loans or advances, by Borrower individually, or
jointly with any of Borrower’s subsidiaries or any other person or entity,
whether matured or unmatured, liquidated or unliquidated, joint or several, in
an amount in excess of $500,000,000 in the aggregate at any time, with respect
to subparagraphs (i), (ii) and (iii) above.”


3.  Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification.  All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment.  This Amendment and the Credit Agreement
shall be read together, as one document.


4.  Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein.  Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


WELLS FARGO BANK,
EMERITUS
CORPORATION                                                                     NATIONAL
ASSOCIATION


By:  /s/ Jim L. Hanson
__________________                                                                         By:
/s/ Gloria Nemechek ___________
       Jim L. Hanson, Sr. Vice President
of                                                                                           Gloria
Nemechek, Vice President
       Financial Services, Controller



 
2

--------------------------------------------------------------------------------

 
